J-A02012-15


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

BETTY SOSIN AND HERMAN SOSIN                          IN THE SUPERIOR COURT OF
                                                            PENNSYLVANIA
                             Appellants

                       v.

VALLEY FORGE TOWERS WEST, VALLEY
FORGE TOWERS WEST CONDOMINIUM
ASSOC., AND SCHINDLER ELEVATOR
CORPORATION

                             Appellees                     No. 2690 EDA 2013


                    Appeal from the Order August 28, 2013
             In the Court of Common Pleas of Montgomery County
                      Civil Division at No(s): 2008-35702


BEFORE: PANELLA, J., LAZARUS, J., and WECHT, J.

JUDGMENT ORDER BY LAZARUS, J.:                                 FILED APRIL 01, 2015

        Elliott Tolan, Esquire, purports to appeal on behalf of Betty Sosin and

Herman Sosin, both now deceased, from the order entered in the Court of

Common Pleas of Montgomery County dismissing with prejudice the

complaint filed by the Sosins during their lifetimes. We quash the appeal.

        Prior counsel commenced a personal injury lawsuit on behalf of the

Sosins via complaint filed on May 16, 2007. The complaint alleged that Mrs.

Sosin    sustained    injuries   when     an   elevator   at    Valley   Forge   Towers

malfunctioned.       Attorney Tolan entered his appearance in this matter on

March 22, 2010, after the Sosins’ two prior attorneys were suspended from

the practice of law.        Mr. Sosin died in 2007 and Mrs. Sosin died in 2012.

Accordingly, the personal representatives of their estates succeeded to the
J-A02012-15



Sosins’ interests in the matter.   See 20 Pa.C.S.A. § 3372; Pa.R.C.P. 2355

and 2352. Attorney Tolan filed a suggestion of death for Mr. Sosin on May

6, 2011 and a praecipe for substitution of party plaintiff for Mrs. Sosin on

August 23, 2013.

      On August 28, 2013, the date the case was called for trial, Attorney

Tolan informed the trial court that he was unable to proceed because he did

not represent the personal representative of either Mr. or Mrs. Sosin’s

estates.   See Trial Court Opinion, 11/26/13, at 7, quoting N.T. Hearing,

8/28/13, at 3-4.    Accordingly, the trial court dismissed the matter with

prejudice and Attorney Tolan filed the instant appeal.

      An attorney who no longer represents a party lacks authority to act

before the court on that former client’s behalf.   See Guzman v. Cooper,

616 A.2d 705 (Pa. Super. 1992). Here, Attorney Tolan’s former clients are

deceased and their successors in interest have refused to retain Attorney

Tolan’s services in this matter.   Accordingly, Attorney Tolan was without

authority to act on behalf of the Sosins’ estates, and we therefore quash this

appeal.

      Appeal quashed.




                                     -2-
J-A02012-15


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 4/1/2015




                          -3-